NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



HERBERT and LESLIE GRAHAM,                    )
                                              )
              Appellants,                     )
                                              )
v.                                            )         Case No. 2D15-4357
                                              )
WELLS FARGO BANK, N.A., Successor             )
by Merger to Wachovia Bank, N.A.,             )
                                              )
              Appellee.                       )
                                              )

Opinion filed April 12, 2017.

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada, Judge.

Kevin L. Hagen of Hagen & Hagen P.A., Ft.
Lauderdale, for Appellants.

Monica L. Haddad Forbes, Sara F. Holladay-
Tobias, and Emily Y. Rottmann, of
McGuireWoods LLP, Jacksonville, for
Appellee.


CASANUEVA, Judge.

              Herbert and Leslie Graham appeal a final judgment of foreclosure in favor

of Wells Fargo Bank, N.A., Successor by Merger to Wachovia Bank, N.A. We find merit

only in their argument that the trial court erred in awarding $7790 in attorney's fees to
Wells Fargo without making required findings.1 The remaining portions of the final

judgment are affirmed without comment.

               The final judgment of foreclosure awarding Wells Fargo attorney's fees

fails to set forth findings as to the time reasonably expended, the hourly rate, or other

factors, if any, considered to explain how the trial court arrived at the amount of fees it

awarded as required by Florida Patient's Compensation Fund v. Rowe, 472 So. 2d 1145

(Fla. 1985). Because these findings are required, the lack of a transcript does not affect

this court's review of the order on appeal. See Guardianship of Halpert v. Rosenbloom,

698 So. 2d 938, 939-40 (Fla. 4th DCA 1997) (noting that Rowe findings are mandatory

and where an order lacks such findings, the lack of a transcript does not preclude

appellate review because reversible error is apparent on the face of the order); see also

Bayer v. Glob. Renaissance Arts, Inc., 869 So. 2d 1232, 1232 (Fla. 2d DCA 2004)

(same).

               Accordingly, the award of $7790 for attorney's fees to Wells Fargo is

reversed for further proceedings consistent with this opinion.

               Affirmed in part; reversed in part.



SLEET and ROTHSTEIN-YOUAKIM, JJ., Concur.




               1
                   The Grahams' brief does not challenge a $2800 fee award to Choice
Legal Group.


                                             -2-